Title: To James Madison from C. & A., & Co. Conrad, 27 June 1808
From: Conrad, C. & A., & Co.
To: Madison, James



Philadelphia, June 27, 1808.

C. & A. CONRAD & Co. of Philadelphia having undertaken a periodical publication that shall comprise all that can be ascertained of the present state of the Arts, Trades and Manufactures of Europe, is desirous of introducing in the progress of that work authentic information of the present state of Improvement in this country; so as to lay the foundation of a correct statistical account of the United States.
It is not many years since the value of this kind of information has been duly appreciated.  Germany led the way in this branch of knowledge, and we adopt from them the denomination of Statistics; meaning that science which communicates facts, relating to the progress and present state of Arts, Trades, Manufactures and Professions; of Agriculture, Commerce, Finance; of the Forces of a State, Military and Naval; of its Seminaries of Education, its Public Establishments, its Taxes, Revenues, and Population.  All these are properly included under Statistics.  But the subject, at large, is too vast for an individual to undertake: the foundation of an authentic work can only be laid by means of accurate and detailed accounts furnished by persons whose fidelity can be relied on, and whose peculiar situation enables them to collect the necessary facts.
In England, until the Statistical View of Scotland, by Sir John Sinclair, the press furnished no publications on the subject but what were translated from the German, such as Zimmerman, Jameson, &c.  At present the value of this branch of knowledge is fully understood, and the Board of Agriculture, under the sanction of government have nearly completed a most valuable Agricultural Survey of the whole kingdom, committing the view of each county to separate persons, some of whom are, and others are not remunerated for the labour bestowed on this great national work.  The very useful labours of Young and Marshall in this work of science, though not superceded, are now far outgone.
Bonaparte sensible of the importance of this magnificent undertaking in England, directed (in the year 1802) a similar statistical account to be taken of every department within the French European dominions, which is now progressing and nearly completed.  It is less accurate and laborious as to the Agricultural part than the British surveys, directed under the control of the Board of Agriculture, but much fuller on the subjects of Arts, Trades, Manufactures and Public Establishments.  It is to be hoped Mr. Armstrong will not leave Paris without procuring for the Congress Library at least, one copy of this most important work.
In this country, although we have the power and the wealth, we have not yet the knowledge, the inclination, or the public spirit to imitate these useful establishments.  What Agricultural, what Mineralogical, what Geological surveys have we of any one state, county or township in the United States?  Which of our governments have directed a view of the state, for the purpose of ascertaining its capabilities in respect to Machinery and Canals?  And yet how incalculably useful might such surveys be made!  The state of Pennsylvania, indeed, many years ago directed a survey of the obstructions to the navigation of the Susquehanna by Messrs. Matlack, and Adlum, and lately by Messrs. Antes and Latrobe: almost a solitary instance of public attention to useful facts in this state.  Lately, indeed, Mr. Gallatin has furnished us with some information on Roads and Canals in a national point of view, which looks like the dawn of a brighter day.  But if we have no public establishment in aid of statistical information, much may yet be done by the public spirited exertions of individuals very many of whom it is hoped will gladly contribute to originate a body of American Statistics.  Such a plan cannot start into perfection at once; it must commence, proceed, improve and become embodied by the patient and laborious accumulation of facts and details: they must be derived from various sources, compared, selected and digested.  In the course of a few years we may probably possess facts sufficient to lay a ground work for our reasonings in political economy: we may see the light reflected from one fact upon another; trace the sources and the means of public improvement and national prosperity; bring accurate knowledge and connected facts on the floor of legislation, and take our steps in the light of day.
We, therefore, earnestly invite and solicit men of intelligence, and every man possessed of actual and practical knowledge to furnish us, from the vicinity of their residence, answers to such of the following Queries, as their several means of information will permit, viz.
POPULATION.
What is the number of houses in your town, township or district?
What is the average number of persons to each family?
The proportion of blacks to whites?
How many mechanics and handicrafts-men?
How many tradesmen and storekeepers?
Tavern keepers?
Persons dependant on the professions of medicine and law?
The annual proportion of deaths and marriages?
What is the proportion of log, frame, brick and stone houses?
Is your part of the country subject to any epidemic disorder: of what kind, and (from your observation) from what causes?
Into what denominations of religion are your population classed, and what public places of worship are there?
What are your breed of sheep?  Is any pains taken to improve the breed, either as to the quantity of wool, or the proportion of flesh to bone?  Is the Merino breed yet introduced, and to what extent?
Is any system adopted or particular care taken, as yet, among your farmers to improve the breed either of cattle, sheep, or swine?  What are the diseases they seem subject to in your part of the country.
Is irrigation in use among your agriculturists.
Have you any agricultural societies, or meetings among you?
Are nurseries and orchards much attended to?  How many nurseries are there in your district?  Is it remarkable, for any particular kind of fruit, or for its cyder or perry?
Do the apricot, the nectarine, and the finer kinds of Plumbs succeed with you?  Is there any remedy against the insects that attack them?
Are there any threshing machines; what power is required; what is the cost; are they economical?
What is the proportion of hemp and flax grown?  Is it water rotted, or cleansed by soap and water?  Is it dressed by machinery, worked by horses, water, or by hand?
ROADS.
Are there any and what canals in your neighbourhood?  Of what extent?  What dimensions?  At what cost have they been made?  What interest does the stock pay?  Are the banks made by puddling, or in what manner?
Railways.  Have you as yet any wooden or iron railways to answer the purpose of canals?  From what place, to what place?  At what cost?
Turnpike Roads.  What are the turnpikes in your neighbourhood?  How made?  At what cost per mile?  What is the toll?  What interest does the stock pay?
MINERALOGY .... GEOGNOSY.
What are the principal ores and minerals found in your neighbourhood?  Describe as well as you can, the iron, lead, copper or other ores, ascertained or unascertained in your country?
In what kind of strata are they respectively found?  What is the stone or spar which constitutes the matrix and is in immediate contact with the other, whether whinstone, limestone, gypsum, baryt, strontion, or whatever other kind?
At what depths and in what situations do the ores lie?  In masses, Strata, veins, or nodules?
Are the strata, with you, subject to breaks or faults?  What is the dip?  Are any mines worked and to what effect?
Is the water drawn off by a level or by machinery?
Are there any coal mines?  Of what kind?  Sulphurous, or bituminary, yielding smoke and soot like the Pittsburgh and Juniata coal, or none like the coal of Luzerne and Northampton counties in Pennsylvania?  At what depth are they?  What is the size of the vein: at what expense are they delivered at the pit’s mouth?
Are there any salt works in your neighbourhood; springs, licks or mines?  Has any one bored to discover a subterraneous body of salt?  To what extent are the salt works carried on, and at what price is the article sold?
Are there any alum works in your country?
Are there any large bodies of limestone in your neighbourhood?  Is it used for manure?  With what effect?
Are the primitive mountains of granite, gneiss and the argillaceous primitives of shistose strata in your vicinity?  At what distance from the sea, and from the transition mountains of argillaceous and calcareous structure?  What is the breadth of interval?  Have any remarkable petrifactions been found in your transition or floetz mountains?  In what manner and by what gradations do the primitive blend into the transition hills, and these into the floetz or horizontally stratified formations?  What is their extent and direction?
Is there any thing remarkable in the alluvial formations of your country, and what petrifactions do they contain?
Are there any appearances of volcanic remains?
Can you furnish a geological chart of your part of the country?
The preceding queries are drawn up, by no means as embracing all the material objects of enquiry, but as leading questions, which the better and more precise information of the correspondent may enlarge, divide, or add to, as occasion shall dictate.  Nor are they presented with a view of their being answered exactly as they are stated; or that any one person should be requested to go through this or any other prescribed routine of queries.  To every man who will, with reasonable accuracy, reply to any of the queries proposed, or suggest in his own way, any kind of information bearing upon the subject, the Publisher will feel grateful.  It is by the gradual and slow accumulation of well ascertained facts, and accounts given with precision and in detail, that the science of statistics here must take its permanent stand; and it will be obvious to every intelligent reader, that if we could shortly procure answers to the preceding queries, they would afford a clear and precise account of the present state of this country in every material respect; from which future reasoners might deduce the real causes that promote or obstruct permament improvement.
